



STERLING CONSTRUCTION COMPANY, INC.
Restricted Stock Agreement
Award Date:
 
Award Recipient:
 
Shares of Common Stock:
 
Expiration Date:
5:00 p.m. Central Time on the trading day immediately preceding the date of the
2019 Annual Meeting of Stockholders.

This Restricted Stock Agreement (this "Agreement") is made effective on the
Award Date set forth above and is entered into between Sterling Construction
Company, Inc., a Delaware corporation (the "Company") and you, [insert name].
This Award is the equity portion of the non-employee director compensation that
has been established by the Board of Directors (the "Board.")
In consideration of the premises and the covenants contained herein, the parties
agree as follows:
1.
Award of the Restricted Shares. The Company hereby awards to you, and you hereby
accept, the number of shares of common stock of the Company set forth above.
Those shares are being issued pursuant to both the terms and conditions of this
Agreement and the terms and conditions of the Company’s Stock Incentive Plan
(the "Plan") which are incorporated herein by this reference to the Plan. You
acknowledge receipt of a copy of the Plan. The shares together with any
additional shares of capital stock of the Company issued on account of those
shares as a result of stock dividends, stock splits or recapitalizations
(whether by way of mergers, consolidations, combinations or exchanges of shares
or the like) are referred to in this Agreement as the "Restricted Shares."

2.
The Restrictions. From the Award Date set forth above through and including the
Expiration Date set forth above, you may not sell, assign, transfer, pledge,
encumber or otherwise dispose of any of the Restricted Shares or any of your
rights or interests under this Agreement except by your will or according to the
laws of descent and distribution (the "Restrictions.")

3.
Expiration of the Restrictions.

3.1
The Restrictions will expire on the date of the earliest to occur of the
following dates:

•
The Expiration Date set forth above.

•
The date you become permanently disabled (as defined below.)

•
The date of your death.

•
The date of a Change of Control of the Company (as that term is defined in the
Plan.)

3.2
Definition of Permanently Disabled. As used herein, the term "permanently
disabled" means that you are unable by reason of physical or mental impairment
to perform services as a director of the Company for ninety or more days within
any six-month period. Any dispute as to whether you have become permanently
disabled will be finally resolved by an independent qualified physician
acceptable to the Company and to you or your personal representative, as is
appropriate; or, if the Company and you or your representative are unable to
agree on an independent qualified physician, by a panel of three physicians, one
designated by the Company, one designated by you or your representative, and one
designated by the two physicians so designated. The cost of the determination
will be borne by the Company.

4.
Forfeiture of the Restricted Shares. If you cease to be a director of the
Company prior to the Expiration Date for any reason other than your death,
permanent disability or a Change of Control of the Company, the Restricted
Shares will be forfeited and returned to the Company without the payment of any
compensation to you.

5.
Board Governance Guidelines - Retention of Shares. You agree that so long as you
are a director of the Company, you will abide by the stock ownership provisions
of the Company's Board Governance Guidelines as they are in effect from time to
time.

6.
Rights as a Stockholder. Except for the Restrictions and the other limitations
and conditions set forth in this Agreement, you, as owner of the Restricted
Shares, will have all of the rights of a stockholder, including but not



[Insert Name] Restricted Stock Agreement dated [*]    1 of 3



--------------------------------------------------------------------------------





limited to the right to receive any dividends paid on the Restricted Shares and
the right to vote the Restricted Shares.
7.
Evidence of the Restricted Shares.

7.1
No stock certificate will be issued for the Restricted Shares. Instead, they
will be issued as a book entry by the Company's transfer agent with a notation
that they are restricted from transfer. A confirmation of the book entry will be
sent to you. When the Restrictions have expired, the Company will so advise its
transfer agent, and the Restricted Shares will then become freely transferable,
subject however, to applicable securities laws.

7.2
If the Restricted Shares are forfeited before the Restrictions expire, the
Restricted Shares will be canceled.

8.
Securities and Other Laws. It is a condition to your right to receive the
Restricted Shares hereunder that the Company may, in its discretion, require -

8.1
That the Restricted Shares shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company's common stock may then be listed or quoted;

8.2
That either (a) a registration statement under the Securities Act of 1933 (the
“Act”) with respect to the Restricted Shares shall be in effect; or (b) in the
opinion of counsel to the Company, the proposed issuance and release of the
Restricted Shares to you is exempt from registration under the Act, in which
event, you agree to make such undertakings and agreements with the Company as
the Company may reasonably require; and

8.3
That such other steps, if any, as counsel to the Company shall consider
necessary to comply with any law applicable to the issuance of the Restricted
Shares shall have been taken by the Company, or you, or both.

The Restricted Shares may be subject to such other restrictions as counsel for
the Company shall consider necessary to comply with any applicable law.
9.
Tax Withholding. You agree to pay to the Company or make provision satisfactory
to the Company for the payment of any taxes required by law to be paid by, or
withheld from, you with respect to the Restricted Shares no later than the date
of the event creating the tax liability. The Company may deduct the amount of
any tax obligation that is not paid when due from any payment of any kind due
from the Company to you to the extent permitted by law.

10.
Adjustment in Provisions. Upon any change from time to time in the outstanding
common stock of the Company by reason of a stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares or other such transaction affecting
the Company’s common stock, the relevant parts of this Agreement shall be
appropriately adjusted by the Company, if necessary, to reflect the change
equitably.

11.
Notice of an Election Under Section 83(b). If you make an election under Section
83(b) of the Internal Revenue Code of 1986, as amended, and the regulations and
rulings promulgated thereunder, or under any comparable provision of other laws,
you agree to provide a copy of the election to the Company within thirty days of
its filing with the Internal Revenue Service or other authority.

12.
Amendments. The Board may amend, modify or terminate this Agreement, including
substituting therefor another Award of the same or a different type, except that
your consent to any such action will be required unless the Board determines
that the action, taking into account any related action, would not materially
and adversely affect you.

13.
Decisions by the Board.

13.1
Any dispute or disagreement that arises under, or as a result of, or pursuant
to, this Agreement shall be resolved by the Board in its sole and absolute
discretion, and any resolution or any other determination by the Board under, or
pursuant to, this Agreement and any interpretation by the Board of the terms and
conditions of this Agreement or of the Plan shall be final, binding, and
conclusive on all persons affected thereby.



[Insert Name] Restricted Stock Agreement dated [*]    2 of 3



--------------------------------------------------------------------------------





13.2
For purposes of this Agreement, any action that is required to be or that may be
taken by the Board, means an action taken in accordance with the by-laws of the
Company by the directors then in office other than you.

In Witness Whereof, the Board has caused this Agreement to be executed by the
Company's Chief Executive Officer, and you have hereunto set your hand and seal,
all effective as of the Award Date.
Sterling Construction Company, Inc.




By: ____________________________________
Joseph A. Cutillo
Chief Executive Officer






______________________________________
[Insert Name]
 
 









[Insert Name] Restricted Stock Agreement dated [*]    3 of 3

